Title: To John Adams from Timothy Alden, 12 January 1824
From: Alden, Timothy
To: Adams, John


				
					Sir,
					Meadville, 12 January, 1824.
				
				At a meeting of the Trustees of Alleghany College, held in Meadville, on the 9th of January, 1824, the following Preamble and Resolution were adopted by the Board;“Cherishing all due respect for those illustrious Citizens of the United States, who have successively filled the highest office in the gift of their country and who are still spared to witness the rising glory of this western world, and believing it will afford them gratification to learn that a Collegiate Institution, in Western Pennsylvania, which was commenced in 1815, has so experienced the smiles of Divine Providence, during the short period of its existence, as to have obtained, through the magnanimous bequests of the late Hon. James Winthrop, LL.D. and of the late Rev. William Bentley, D.D. and the donation of Isaiah Thomas, Esq. LL.D: President of the American Antiquarian Society, and of many other generous benefactors, a Library, valuable for the number of volumes it contains, but much more so from their intrinsic worth,Resolved that a copy of the Catalogue of the Library of Alleghany College  published be forwarded toTheir ExcellenciesJohn Adams, late PresidentThomas Jefferson, late PresidentJames Madison, late President, andJames Monroe, President of the U.S.A:True copy from the Records of the College
				
					Timothy Alden,Sec. Board of Trus. and Pres. Fac. Arts of All. Coll.
				
				
			